Citation Nr: 9900682	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  96-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder, for the period prior to 
August 7, 1995.

2.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, for the period on and 
subsequent to August 7, 1995.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1968 to November 
1969.  This matter came before the Board of Veterans Appeals 
(Board) on appeal from a January 1995 rating decision by the 
No. Little Rock, Arkansas, Regional Office (RO), which denied 
service connection for a right shoulder disability and post-
traumatic stress disorder.  Appellant subsequently appealed 
an October 1995 rating decision, which granted service 
connection and assigned a 30 percent evaluation for post-
traumatic stress disorder and confirmed the denial of service 
connection for a right shoulder disability on the grounds 
that the claim was not well grounded.  He later appealed a 
September 1996 rating decision, which, in part, increased the 
evaluation for post-traumatic stress disorder from 30 percent 
to 50 percent, effective August 7, 1995.  

With respect to the psychiatric disability increased rating 
issue, the VA amended its regulations for rating mental 
disorders, effective November 7, 1996.  See 38 C.F.R. 
§§ 4.125-130 (1996).  In an October 1997 decision, the Board 
denied service connection for a right shoulder disability; 
and remanded the issues of entitlement to an evaluation in 
excess of 30 percent for post-traumatic stress disorder, for 
the period prior to August 7, 1995, and an evaluation in 
excess of 50 percent for post-traumatic stress disorder, for 
the period on and subsequent to August 7, 1995, to the RO for 
additional evidentiary development.  An April 1998 RO hearing 
was held.  

With regards to other procedural matters, in the introductory 
section of the Boards October 1997 decision/remand, it was 
pointed out that a recent February 1997 Supplemental 
Statement of the Case included a decision by the RO on the 
issue of entitlement to a total rating based on individual 
unemployability; that that Supplemental Statement of the Case 
essentially constituted the initial rating decision on said 
issue; and that since the record before the Board did not 
contain a Notice of Disagreement with that determination, the 
Board did not have jurisdiction over that issue.  Those facts 
remain unchanged.  However, it is unclear whether statements 
by appellants attorney during an April 1998 RO hearing are 
intended as a reopened claim for a total rating based on 
individual unemployability.  In the event that is his intent, 
he should contact and so inform the RO thereof, in order for 
the RO to take appropriate action.  


REMAND

In its October 1997 remand, the Board, in part, directed the 
RO to arrange VA psychiatric and psychologic examinations, 
and a social and industrial survey, to adequately determine 
the nature and current severity of the service-connected 
psychiatric disability.  However, although an April 1998 VA 
psychiatric examination was conducted, the evidentiary record 
does not indicate that a VA psychologic examination and 
social and industrial survey were, in fact, conducted or even 
scheduled.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With regards to another matter, during an April 1998 RO 
hearing, appellants attorney stated, at T.2, that appellant 
had been awarded Social Security Administration (SSA) 
disability benefits.  However, the claims folder does not 
currently include any medical and/or vocational records 
associated with appellants SSA disability benefits claim, 
nor does it appear that the RO has attempted to obtain such 
records.  Medical and/or vocational records, if any, 
associated with appellants SSA disability benefits claim 
might be material in deciding the appellate issues; and, 
consequently, the RO should attempt to obtain them prior to 
final appellate consideration.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992), Masors v. Derwinski, 2 Vet. App. 181, 
187-89 (1992), and Murincsak v. Derwinski, 2 Vet. App. 363, 
369-72 (1992), wherein the Court held that VA breached its 
statutory duty to assist by failing to obtain SSA records.  

Also, during that hearing, appellants attorney stated, at 
T.2, that appellant had received VA vocational rehabilitation 
training; and that such records should be obtained.  
Appellant testified, at T.16, that the VA vocational 
rehabilitation training apparently was in 1994 or 1995.  
However, such VA vocational rehabilitation training records 
are not currently associated with the claims folder, and it 
is unclear whether the RO attempted to obtain them.  Such 
records may be relevant as to the severity of the service-
connected post-traumatic stress disorder, insofar as 
industrial inadaptability is concerned.  

Accordingly, the case is again REMANDED for the following:

1.  The RO should obtain relevant VA 
vocational rehabilitation training 
records (apparently 1994 or 1995), if 
any, and associate these with the claims 
folder.

2.  The RO should obtain additional, 
relevant VA medical reports, if any, and 
associate these with the claims folder.

3.  The RO should obtain any relevant 
medical/vocational records associated 
with appellants SSA claim award 
(including any administrative law judges 
decision).  Any such records obtained 
should be associated with the claims 
folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any private 
medical reports to the VA.

4.  The RO should request appellant to 
provide any relevant employment 
personnel/medical records that he may 
have in his possession, as well as the 
complete name and address of his former 
employer(s).  Any relevant employment 
personnel/medical records should be 
obtained, including information with 
regards to the nature and length of such 
employment; any work absenteeism and the 
reasons therefor; and any employment 
physical examination reports.  These 
records should be associated with the 
claims folder.  The appellant should be 
requested to sign and submit appropriate 
consent forms to release any such 
employment medical records to the VA.

5.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his attorney should also be 
informed of any negative results.  
38 C.F.R. § 3.159 (1998).  

6.  The RO should arrange VA psychiatric 
and psychologic examinations to determine 
the nature and current severity of the 
service-connected post-traumatic stress 
disorder.  Any personality disorder, 
psychosis, and alcohol/polydrug abuse 
disorder that may be present should also 
be identified.  A social and industrial 
survey must also be accomplished.

The entire claims folder should be 
reviewed by the examiners and social 
worker prior to the examinations and 
social and industrial survey.  The 
examiners and social worker should be 
advised that the claims folder contains 
the old and new rating criteria for 
evaluating psychiatric disorders (See 
March 1996 Statement of the Case and 
February 1997 Supplemental Statement of 
the Case).  The psychiatrist, 
psychologist, and social worker should 
specify in detail:  (a) Which symptoms 
are reasonably attributable to the 
service-connected post-traumatic stress 
disorder versus a personality disorder, 
psychosis, alcohol/polydrug abuse 
disorder, or any other psychiatric 
disability that may be present; and (b) 
the degree to which each such disorder 
impacts upon social and industrial 
adaptability (it should be pointed out 
that disabilities for which service 
connection is not in effect may not be 
considered for rating the severity of a 
veterans service-connected disability).  
It should also be noted that, with 
respect to alcohol/polydrug dependency, 
there is a statutory and regulatory bar 
to entitlement to service connection 
compensation for alcohol or drug abuse, 
with respect to claims filed after 
October 31, 1990.  See 38 U.S.C.A. 
§§ 105(a), 1110, 1131 and 38 C.F.R. 
§§ 3.1(m), 3.301(a).  See also a VA 
General Counsel opinion, O. G. C. Prec. 
Op. No. 2-97 (Jan. 16, 1997); and Barela 
v. West, 11 Vet. App. 280, 282-83 (1998).  

The psychiatrist, psychologist, and 
social worker are requested to specify 
the nature, content, intensity, 
frequency, and severity of appellants 
service-connected post-traumatic stress 
disorder symptoms; any cognitive 
impairment resulting therefrom; and the 
degree to which the psychiatric symptoms 
impact upon social and industrial 
adaptability.  The psychiatric 
examination report should assign him a 
score on the Global Assessment of 
Functioning Scale (GAF Scale) for the 
service-connected post-traumatic stress 
disorder, and explain what the assigned 
score represents.  The degree of 
functional impairment or interference 
with daily activities, including 
employability, if any, by the service-
connected post-traumatic stress disorder 
should be described in detail.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners and social worker.  

7.  The RO should review any additional 
evidence and readjudicate the post-
traumatic stress disorder increased 
rating issues, with consideration of all 
applicable laws and regulations, 
including the old and/or newly amended 
general rating formula for psychoneurotic 
disorders.

The RO should also consider the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(1998), pertaining to extraschedular 
evaluation.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (historical and statutory notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
